Citation Nr: 0931456	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-06 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1959 to January 
1963.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the Veteran's death.  In 
September 2008, the Board remanded the claim for additional 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

REMAND

Additional development is needed prior to further disposition 
of the claim.

The appellant asserts that the Veteran developed terminal 
lung cancer as a result of exposure to asbestos in service.  
The Veteran's service personnel records indicate that he 
served in the Navy from May 1959 to January 1963 onboard the 
U.S.S. Newport News and the U.S.S. Laffey.  His records 
indicate that his military occupational specialty was "MM-
0000," which appears to stand for machinist mate, general 
duties.  The appellant has stated that the Veteran's in-
service duties were that of a fireman.  In support of his 
claim, he submitted a July 2009 statement written by a fellow 
service member indicating that he and the Veteran served 
onboard the U.S.S. Newport News and were exposed to asbestos 
due to the steam and air-conditioning pipes and insulation.  

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  M21-1, VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 
(Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997). VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service; whether there was pre-service, post-service, 
occupational, or other asbestos exposure; and whether there 
is a relationship between asbestos exposure and the claimed 
disease.

Based upon the statements submitted by the Veteran and his 
fellow serviceman, and the Veteran's service aboard the 
U.S.S. Newport News and the U.S.S. Laffey in the late 1950's 
and early 1960's, the Board finds it to be plausible that the 
Veteran was exposed to asbestos during service.  Therefore, 
for the purpose of this adjudication, the Board finds that it 
is as likely as not that the Veteran was exposed to asbestos 
in service.  However, mere exposure to a potentially harmful 
agent is insufficient to be eligible for VA disability 
benefits.  The question in a claim such as this is whether 
disabling harm ensued.  The medical evidence must show not 
only a currently diagnosed disability, but also a nexus, that 
is, a causal connection, between this current disability and 
the exposure to asbestos in service.  Hickson v. West, 12 
Vet. App. 247 (1999).

Post-service private treatment records demonstrate that in 
May 2004, the Veteran was diagnosed with small cell lung 
carcinoma after experiencing increasing weakness, loss of 
appetite, shortness of breath, and fatigue over the previous 
year.  His medical history was not significant for any 
respiratory or pulmonary problems.  He was noted to have 
retired from his job at General Motors in 1993.  He had 
smoked a pack of cigarettes per day for many years.  The 
remainder of the private treatment records demonstrate 
chemotherapy and radiation treatments associated with his 
lung cancer until his death in August 2005.  

In November 2005, the Veteran's treating physician submitted 
a statement indicating that a history of exposure to asbestos 
in an individual with a smoking history increased the risk of 
developing of lung cancer

In June 2007, the appellant submitted a statement that the 
Veteran's post-service employment consisted of working for 
General Motors for 28 years doing spot welding on the 
assembly line.  She did not believe that he had been exposed 
to asbestos while on the job.  

In October 2007, the same private physician who had submitted 
the November 2005 opinion confirmed his belief that the 
Veteran's occupational exposure to asbestos, as well as his 
history of smoking, contributed to his death from lung 
cancer. 

In December 2008, the claims file was reviewed by a VA 
examiner.  The examiner found that it was less likely than 
not that the Veteran's cause of death was related to his 
active service, including any asbestos exposure.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  While the claims 
file has already been reviewed by a VA examiner, the Board 
finds that an additional review and etiological opinion is 
necessary.  It appears that the December 2008 VA examiner 
based her conclusion primarily on the absence of any history 
of treatment for a pulmonary disorder and noted medical 
research which showed that asbestos exposure could be both 
occupational and non-occupational.  She did not, however, 
provide any clear determination as to whether the Veteran's 
lung cancer was related to asbestos exposure, and, if so, 
whether the lung cancer was related to any possible in-
service asbestos exposure.  Because the Board assumes, for 
the purpose of the adjudication of the Veteran's claim, that 
the Veteran was exposed to asbestos in service, and because 
it remains unclear to the Board whether his lung cancer was 
in any way related to that exposure, the Board concludes that 
another remand is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a VA examiner to review 
the Veteran's claims file and provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
possibility) that the Veteran's small 
cell lung carcinoma was at least in part 
related to any incident of the Veteran's 
military service, to include his 
presumed exposure to asbestos.  If not, 
which alternative etiology is more 
likely?  The examiner must indicate in 
the examination report that the claims 
file was reviewed.  The examiner should 
provide a rationale for the opinion, 
with citation to relevant medical 
findings.  The examiner should 
additionally attempt to reconcile his or 
her opinion with the other medical 
evidence of record, including the 
October 2007 opinion from the Veteran's 
private oncologist relating his 
occupational asbestos exposure (which 
includes his in-service exposure) with 
his lung cancer. 

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


